             Case 2:12-cv-01282-JLR Document 651 Filed 01/04/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                    CASE NO. C12-1282JLR

11                              Plaintiff,              ORDER DIRECTING PAYMENT
                  v.                                    OF OCTOBER 2020 INVOICE
12
           CITY OF SEATTLE,
13
                                Defendant.
14

15         The court hereby APPROVES the Seattle Monitoring Team’s October 2020

16   invoice and DIRECTS the Clerk to draw a check on the funds deposited in the registry of

17   this court in the principal amount of $43,221.21 to pay the October 2020 invoice; to make

18   the check payable to LNW Group LLC; and to mail the check to the payee.

19         Dated this 4th day of January, 2021.



                                                    A
20

21
                                                    JAMES L. ROBART
22                                                  United States District Judge


     ORDER - 1
